03/04/2020



                                                                                   Case Number: DA 20-0012




          IN THE SUPREME COURT OF THE STATE OF MONTANA


Poplar Elementary School District No. 9,              Cause No. DA 20-0012

              Petitioner and Appellant,
                                                   GRANT OF EXTENSION
     v.

Froid Elementary School District No. 65,

               Respondent and Appellee


      Upon consideration of Appellee’s motion for a 30-day extension of time,

and good cause appearing therefor, Appellee is granted an extension of time to and

including April 16, 2020, within which to prepare, serve, and file its opening brief.




                                                                       Electronically signed by:
                                           1                              Bowen Greenwood
                                                                      Clerk of the Supreme Court
                                                                             March 4 2020